 
 
I 
111th CONGRESS
1st Session
H. R. 429 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2009 
Mr. Poe of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To permit the televising of Supreme Court proceedings. 
 
 
1.Amendment to title 28
(a)In generalChapter 45 of title 28, United States Code, is amended by inserting at the end the following:

678.Televising Supreme Court proceedingsThe Supreme Court shall permit television coverage of all open sessions of the Court unless the Court decides, by a vote of the majority of justices, that allowing such coverage in a particular case would constitute a violation of the due process rights of 1 or more of the parties before the Court..
(b)Clerical amendmentThe chapter analysis for chapter 45 of title 28, United States Code, is amended by inserting at the end the following:


678. Televising Supreme Court proceedings.. 
 
